Citation Nr: 9901346	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States (U.S.) 
Army from October 1985 to October 1988 and served with the 
U.S. Army Reserve (USAR) from October 1988 to May 1994.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a November 1995 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bipolar disorder.

In April 1998, the Board remanded the claim to the RO for a 
determination on whether the veteran had any active duty for 
training while in the USAR and the specific dates thereof.  
In May 1998 the National Personnel Records Center (NPRC) 
certified that there was no record of any active duty for 
training.  


FINDINGS OF FACT

1. The veteran was initially diagnosed with a psychiatric 
disorder in January 1993 during inactive duty for training 
with the USAR.  

2. There is no competent evidence of inservice occurrence or 
aggravation during active service of any psychiatric 
disorder.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veterans service entrance examination, dated in June 
1985, indicated no psychiatric abnormalities.  On a report of 
medical history, completed on the same day, the veteran 
reported no history of nervous trouble or depression.  The 
service medical records contain no complaints, diagnoses or 
opinions of any psychiatric problems.  

The veterans separation medical examination, dated in July 
1988, indicated no psychiatric abnormalities.  A service 
examination in June 1992 also showed no psychiatric 
abnormalities.  On a report of medical history, completed on 
the same day, the veteran reported no history of nervous 
trouble or depression.  

The veteran underwent a mental health evaluation in January 
1993 at the request of his commander, due to recent abnormal 
behavior.  His commander questioned whether he was fit to 
continue military service.  The examiner indicated that the 
veteran had recently made numerous verbal and written 
statements, which demonstrated grandiose and paranoid 
delusional psychosis.  The veteran claimed personal and 
telephone contact with numerous celebrities and high-level 
government officials.  The content of these statements was 
clearly irrational, implausible and inconsistent with 
reality.  The veterans commander indicated that the veteran 
had been contacted by the Secret Service because of potential 
harm to political figures.  The veterans commander expressed 
concern about the veterans mental health, but the veteran 
would not seek private psychiatric care.  

The examiner noted that the veteran had made no close 
relationships and had about twelve jobs in the four years 
since discharge from the Army.  According to the veterans 
commander, the veteran generally functioned well, but became 
easily frustrated and overreacted when he perceived that he 
was being picked on.  The examiner indicated that the veteran 
was very open, outspoken, and verbal, but his though content 
was obviously delusional with a grandiose paranoid flavor.  
A Minnesota Multiphasic Personality Inventory (MMPI) was 
conducted, and suggested that the veteran was evasive, 
defensive, demonstrating repression and denial, rigid, and 
lacking insight.  Rorschach testing showed clearly psychotic 
process, more fragmented than would be expected with a purely 
delusional disorder, but not as fragmented as would be 
expected for schizophrenia.  The examiner indicated 
assessments of paranoid type delusional disorder, and rule 
out not otherwise specified psychosis and organic delusional 
disorder.  

The examiner indicated that the veteran was clearly psychotic 
and was disqualified for further military service.  He 
strongly recommended that the veteran seek psychiatric care 
or he could be expected to deteriorate further.  He indicated 
that the veteran strongly disagreed with his assessment and 
recommendations.  

By letter dated in April 1994, D.A.G., Ph.D., stated that he 
saw the veteran regarding a series of incidents beginning in 
1991 involving well-known political figures and celebrities.  
The veteran indicated that he was stressed out, but was 
cooperative.  He denied significant depression, suicidal or 
homicidal ideation, and hallucinatory experiences.  The 
veteran expressed some anxiety, primarily centered on an 
upcoming hearing regarding his fitness for duty.  He reported 
frequent changes in employment and frequent conflict with co-
workers.  Dr. D.A.G. indicated that the letters he reviewed 
appeared irrational and the events depicted clearly 
implausible.  The veteran acknowledged that they were 
unbelievable but insisted that the events occurred as 
described.  Dr. D.A.G. indicated that further testing was 
necessary to provide a clear diagnostic statement, but 
indicated an impression of paranoid type delusional disorder.  
He recommended further evaluation and treatment to the 
veteran.  

The veteran was admitted for evaluation at the VA Medical 
Center (MC) in August 1994.  Upon admission, the veteran 
indicated that he was stressed out and was discharged from 
the military for medical reasons.  The veteran reported an 
incident in the summer of 1991 involving perceived threats 
and inappropriate comments from the governor of Texas.  The 
veteran then contacted other political figures and allegedly 
spoke to them during a three-hour telephone conversation.  
The veteran was contacted by the Secret Service and was sent 
for psychiatric evaluation due to these events.  He expressed 
concern that he was labeled with a psychiatric diagnosis and 
received no referral for psychiatric care from the military.  

Examination showed the veteran had appropriate behavior and 
was compliant and cooperative.  The veteran described his 
mood as upset and frustrated at what happened to him with 
occasional anger and anxiety.  The examiner described the 
veterans thought content as possibly delusional and 
grandiose with no suicidal or homicidal ideation.  The 
veteran denied visual, auditory or sensory hallucinations.  
The examiner indicated diagnoses of possible bipolar-manic 
disorder with paranoid features and possible schizoaffective 
disorder, or possible delusional disorder.  He indicated that 
the evaluation was not completed.  A global assessment of 
function (GAF) rating of 75 was indicated.  The veteran was 
discharged and was to be followed in the outpatient clinic.

In his notice of disagreement, received in July 1996, the 
veteran stated that he was entitled to benefits because his 
paranoid delusional disorder had been diagnosed during his 
service with the USAR.  

At a hearing before the undersigned at the RO in January 
1998, the veteran testified that he was diagnosed with a 
mental condition at the Carswell Air Force Base and was 
discharged from the service due to a personality disorder.  
Transcript, pp. 4-5.  He stated that he had no problems prior 
to service, but had been taking haloperidol for the previous 
two or three years.  He indicated that he was not receiving 
any type of counseling.  Transcript, p. 4.  The veteran 
testified that he had received treatment at the VAMC in 
Dallas since his discharge from service in the USAR.  
Transcript, p. 5.  He stated that he had no psychiatric 
problems during active service with the Army, but his 
problems began in 1992 or 1993 while in the reserves.  
Transcript, p. 6.  He indicated that he was not hospitalized 
while in the reserves, but went to speak to the psychologist 
at Carswell Air Force Base for an evaluation.  Transcript, p. 
8.  

In May 1998, the NPRC certified that the veteran had active 
service with the U.S. Army from October 1985 to October 1988 
with no record of active duty for training.  

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Active duty includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6 (1998).  The 
Board stresses that service connection for persons on 
inactive duty is permitted only for injuries, not diseases 
incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(24), 1131 (West 1991); see Brooks v. Brown, 5 Vet. App. 
484,485 (1993).  In this regard, the Board notes that in a 
1990 precedent opinion, the VA Office of General Counsel 
accepted the ordinary understanding of the terms, reading 
"injury" as denoting harm resulting from some type of 
external trauma and "disease" as harm resulting from some 
type of internal infection or degenerative process.  See 
VAOPGCPREC. 86- 90, at 10-11 (July 18, 1990).  

Service connection may be granted for psychoses when it is 
manifested to a degree of 10 percent disabling within one 
year following a veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  The one-year presumptive period, however, does 
not apply for active duty for training or inactive duty for 
training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

The veterans claim is based on diagnosis during service in 
the USAR.  The NPRC certified that the veteran had no active 
duty for training during his service with the USAR.  
Compensation for disability during inactive duty for training 
is warranted only for injuries incurred in or aggravated by 
that service.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The 
veterans claim is based on a psychiatric disorder initially 
diagnosed in January 1993 as paranoid type delusional 
disorder.  This impression was confirmed at an evaluation in 
April 1994.  At a later evaluation at the VAMC in August 
1994, diagnoses of possible bipolar-manic disorder with 
paranoid features and possible schizoaffective disorder, or 
possible delusional disorder were indicated.  These diagnoses 
are for disease processes and not injuries.  As such, 
incurrence or aggravation during inactive duty for training 
does not warrant VA service connection benefits.  Without 
evidence of inservice occurrence or aggravation during active 
service of the veterans psychiatric condition, his claim 
cannot be well grounded.   

There is no competent evidence of record that the veteran 
suffered from any psychiatric disorder during his active 
service from October 1985 to October 1988.  The veteran 
testified that he did not begin to experience symptoms or 
treatment until 1992 or 1993.  There is also no evidence of 
record that the veteran suffered from any psychosis during 
the initial post-service year presumptive period.  
The medical evidence of record does not provide a nexus 
between the veterans present psychiatric condition and any 
incident of active service.  The veteran has not submitted 
evidence of a well-grounded claim.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
